per curiam:
El Hospital de Niños San Jorge (en adelante el Hospital) adquirió sendos solares en la calle Convento y en la calle San Jorge en Santurce clasificados dentro del distrito residencial (ZU-R1), según el mapa de zonificación de Santurce. En 1996, éste solicitó una enmienda a los ma-pas de zonificación con el propósito de cambiar la zonifica-ción de estos dos (2) solares a una comercial (ZU-G1 o G2), con miras a construir un edificio que albergaría un estacio-namiento, así como oficinas administrativas del Hospital. La Junta de Planificación (en adelante la Junta) denegó esta solicitud.
Del mismo modo, el Hospital, a través de Francinetti Arquitectos, solicitó una consulta de ubicación para la construcción de un proyecto similar al mencionado anteriormente. Éste consistía de un edificio de 298,700 pies cuadrados con una altura de 8 pisos por la calle Con-vento y 10 pisos por la calle San Jorge, de los cuales se utilizarían 279,200 pies cuadrados para acomodar 470 es-*74pacios.de estacionamiento de vehículos de motor y 21,160 pies cuadrados para albergar servicios y facilidades hospitalarias. El edificio se construiría sobre seis solares contiguos a las facilidades existentes del Hospital, entre los cuales se encontraban los dos solares residenciales.
Luego de celebradas vistas públicas, a las que compare-cieron varios opositores, aquí peticionarios, el 3 de abril de 1997, la Junta aprobó la consulta de ubicación para el pro-yecto referido y notificó su resolución a esos efectos el 18 de abril de 1997.
Inconformes con esta resolución, los opositores, la Aso-ciación de Vecinos del Hospital San Jorge (en adelante la Asociación) y el Sr. Sebastián Echeandía Rabell presenta-ron un recurso de revisión ante el Tribunal de Circuito de Apelaciones. Este, mediante una sentencia emitida el 31 de marzo de 1998 y notificada el 14 de abril de 1998, con-firmó la resolución de la Junta que aprobaba la referida consulta.
Oportunamente, la Asociación interpuso el recurso de autos ante nos y planteó, en lo pertinente, lo siguiente:
1. Erró el Tribunal de Circuito de Apelaciones al confirmar la resolución de la Junta de Planificación aprobando la consulta de ubicación de los proponentes-recurridos cuando las conclu-siones de la resolución de esta última no están sostenidas por evidencia sustancial.
2. Erró el Tribunal de Circuito de Apelaciones al confirmar la resolución de la Junta de Planificación que exime a los propo-nentes-recurridos de cumplir con los estatutos y la reglamenta-ción establecida, incorrectamente y sin justificación.
El 30 de junio de 1998, en reconsideración, expedimos el recurso presentado por la Asociación. El 16 de octubre del mismo año emitimos una resolución, en la cual paraliza-mos las obras del proyecto de estacionamiento. Tanto los proponentes recurridos como la Junta han comparecido, por lo que estamos en posición de resolver.
*75I
Hemos resuelto reiteradamente que las determi-naciones de organismos administrativos especializados merecen gran consideración y respeto. Misión Ind. P.R. v. J.C.A., 145 D.P.R. 908 (1998); San Vicente v. Policía de P.R., 142 D.P.R. 1 (1996); Metropolitana S.E. v. A.R.Pe., 138 D.P.R. 200 (1995); Fuertes y otros v. A.R.Pe., 134 D.P.R. 947 (1993); Asoc. Drs. Med. Cui. Salud v. Morales, 132 D.P.R. 567 (1993). La See. 4.5 de la Ley de Procedimiento Administrativo Uniforme del Estado Libre Asociado de Puerto Rico, 3 L.P.R.A. see. 2175, establece límites al al-cance de la revisión judicial de decisiones administrativas y dispone que las determinaciones de hecho de las agencias serán sostenidas por el Tribunal si se fundamentan en evi-dencia sustancial que obre en el expediente administrativo. Por lo tanto, estamos obligados a sostener tales determinaciones si están respaldadas por evidencia suficiente que surja del expediente administrativo conside-rado en su totalidad. Misión Ind. P.R. v. J.C.A., supra; Fac. C. Soc. Aplicadas, Inc. v. C.E.S., 133 D.P.R. 521 (1993).
Hemos definido evidencia sustancial como “ ‘aque-lla evidencia relevante que una mente razonable podría aceptar como adecuada para sostener una conclusión’ ”. Misión Ind. P.R. v. J.P., 146 D.P.R. 64, 131 (1998), citando a Hilton Hotels v. Junta Salario Mínimo, 74 D.P.R. 671, 687 (1953).
Por otro lado, las conclusiones de derecho que no involucren interpretaciones efectuadas dentro del ámbito de especialización de la agencia son revisables en toda su extensión. Rivera v. A & C Development Corp., 144 D.P.R. 450 (1997). No obstante, como regla general los tribunales le reconocen gran peso y deferencia a las interpretaciones —de las leyes que tiene a su haber poner en vigor— hechas por la agencia administrativa. T-JAC, Inc. v. Caguas Cen-*76trum Limited, 148 D.P.R. 70 (1999); Com. Seg. P.R. v. Antilles Ins. Co., 145 D.P.R. 226 (1998); Calderón v. Adm. Sistemas de Retiro, 129 D.P.R. 1020 (1992).
Esta deferencia judicial al expertise administrativo, sin embargo, cede ante una actuación irrazonable o ilegal. T-JAC, Inc. v. Caguas Centrum Limited, supra.
Luego de examinado detenidamente el expediente admi-nistrativo en su totalidad, no podemos avalar la conclusión de la Junta. Ésta no está sustentada por evidencia sustancial. Veamos.
A. La cuestión del tránsito. En el caso de autos, los opo-sitores peticionarios alegan que no se presentó ningún es-tudio de tránsito vehicular que apoyara la conclusión de que el proyecto recogería y mejoraría el tráfico que discurre por el sector, mientras que sí se presentó testimonio del grave perjuicio que sufrirían los residentes y la comunidad con la construcción de dicho proyecto.
Los proponentes recurridos, por su parte, alegan correc-tamente que no hay ley ni reglamento que exija la prepa-ración de un estudio de tránsito. Sin embargo, el Regla-mento para Procedimientos Adjudicativos de la Junta de Planificación de 31 de mayo de 1995 (23 R.P.P. sec. 650.221 et seq.) otorga a la Junta el poder de requerir del propo-nente información adicional o aclaratoria, entre la que se incluye “estudios hidrológicos-hidráulicos, estudios de ni-vel de ruido, análisis de tránsito”. 23 R.P.P. sec. 650.236. Dicho reglamento confiere esta potestad para asegurarse que toda determinación de la Junta sea tomada de modo adecuado. Estos estudios son particularmente importantes cuando la comunidad que vive en el área donde se propone construir —y que vivirá con los efectos del proyecto— se opone a éste. Ante el testimonio vertido por los vecinos del sector, quienes lidian diariamente con la alegada situación de tránsito, el curso de acción más razonable y lógico a seguir era requerir del proponente un estudio de tránsito para permitirle a la Junta tomar una decisión más *77informada. Por otro lado, durante el trámite ante la Junta se presentó como alternativa que el edificio de estaciona-miento se construyera en el mismo lugar utilizado actual-mente como estacionamiento. Sobre esto, la Junta concluyó que “la ubicación propúesta es más conveniente, entre otros aspectos, debido a que tanto la entrada como la salida del edificio sería a una vía de cuatro carriles”. No vemos cómo sin tener ante sí un estudio del flujo de tránsito en el sector y el impacto que tendría el proyecto sobre éste, la Junta puede llegar a esa conclusión. Resolvemos que un análisis adecuado sobre el flujo del tránsito en el área cer-cana al proyecto y el impacto de éste es necesario para que la Junta pueda evaluar a cabalidad el proyecto en cuestión, antes de determinar si ha de aprobarlo y si ha de aprobar también las variaciones que el proyecto presenta a los re-glamentos de zonificación.
La Junta concluyó que el “edificio propuesto aliviaría el problema de falta de estacionamiento y la congestión de tránsito en las calles circundantes”. No podemos concluir que esta conclusión fue razonable de acuerdo con la totalidad de la prueba que tuvo ante su consideración, puesto que no está apoyada con evidencia adecuada que la sostenga. Misión Ind. P.R. v. J.P., supra; Metropolitana, S.E. v. A.R.Pe., supra.
B. La cuestión de la contaminación ambiental. La Junta también concluye sobre el aspecto de la contaminación ambiental causado por posible ruido de las alarmas de los carros y el polvo, “que hay que destacar que el edificio de estacionamiento propuesto tiene el propósito de recoger el tránsito que discurre actualmente por el sector y que se estacionan en las calles circundantes, por lo que no se puede concluir que va a haber aumento en polvo ni en alarmas”. Esta conclusión tampoco está sostenida por evidencia sustancial contenida en el expediente administrativo en ausencia de un estudio de tránsito. La Ley sobre Política Pública Ambiental, Ley Núm. 9 de 18 de junio de *781970 (12 L.P.R.A. sec. 1121 et seq.), al igual que él National Environmental Policy Act, 42 U.S.C.A. sec. 4331 et seq., incluye dentro de su alcance la protección de la calidad de vida para los residentes de las ciudades y reconoce que el ruido del tráfico, la sobrecarga de los sistemas de transpor-tación y otras condiciones similares afectan el ambiente urbano y son el resultado de influencias profundas relacio-nadas a la alta densidad urbana y la expansión industrial. Véase Hanly v. Mitchell, 460 F.2d 640 (2do Cir. 1972). Para poder llegar a esta conclusión era, por lo tanto, necesario que la Junta tuviese ante sí un estudio que examinara con-cretamente el impacto del proyecto sobre el medio am-biente del sector respecto a ruidos y polvo.
C. La cuestión del plan maestro. Los opositores también impugnan la determinación de la Junta de no requerir al Hospital presentar un plan maestro que contenga todos los planes de expansión previsto. Tanto la Junta como el foro recurrido coincidieron en que aunque hubiese sido preferible tener conocimiento de dicho plan, “dada la apremiante necesidad del edificio de estacionamiento, no sería lo más conveniente el requerirlo en este momento”. Del expediente no surge una necesidad de estacionamiento tal que no permita aplazar la autorización del proyecto hasta tanto se presente un plan comprensivo de todo lo que el Hospital planifica desarrollar y expandir en el futuro. De hecho, del expediente no surge evidencia alguna que tienda a demostrar la necesidad del proyecto en el área. La consideración de dicho “plan maestro” permitirá a la Junta tener toda la información necesaria para poder descargar los deberes delegados a ésta mediante la Ley Orgánica de la Junta de Planificación de Puerto Rico, Ley Núm. 75 de 24 de junio de 1975 (23 L.P.R.A. sec. 62 et seq.). Según esta ley es responsabilidad de la Junta dirigir el desarrollo integral de Puerto Rico de modo que “foment[e] en la mejor forma la salud, la seguridad, el orden, la convivencia, la prosperidad, la defensa, la cultura, la solidez económica y *79el bienestar general de los actuales y futuros habitantes [del país]”. 23 L.P.R.A. sec. 62c. Sin los estudios correspon-dientes y sin conocer todos los detalles de lo que se propone hacer, la Junta no puede llegar a conclusiones que, en efecto, resulten en un cambio de zonificación. Sin esta in-formación, la Junta desconoce todos los elementos necesa-rios para llegar a conclusiones serias y responsables que en última instancia afectan la calidad de vida de muchos ciudadanos.
HH I — I
Como segundo error señalan los peticionarios que el Tribunal de Circuito de Apelaciones erró al confirmar la de-terminación de la Junta que eximía a los proponentes de cumplir con los estatutos y reglamentos vigentes, sin justificación.
La Junta de Planificación tiene como función principal formular e implementar la política pública sobre el desarrollo físico, económico y social de Puerto Rico de una manera integrada. Junta de Planificación v. J.A.C.L., 109 D.P.R. 210, 214 (1979). Como agencia administrativa, una vez ha promulgado un reglamento está obligada a cumplir con sus disposiciones. Com. Vec. Pro-Mej., Inc. v. J.P., 147 D.P.R. 750 (1999); García Cabán v. U.P.R., 120 D.P.R. 167 (1987); Díaz de Llovet v. Gobernador, 112 D.P.R. 747 (1982); García v. Adm. Derecho al Trabajo, 108 D.P.R. 53 (1978). La agencia reguladora debe velar por que los requisitos estatutarios establecidos en su reglamento sean cumplidos, sirviendo siempre los propósitos, los objetivos y la política pública que los forjaron. T-JAC, Inc. v. Caguas Centrum Limited, supra; Montoto v. Lorie, 145 D.P.R. 30 (1998).
La consulta de ubicación es el vehículo administrativo procesal para que la Junta evalúe, y tome las determinaciones pertinentes sobre propuestos usos de terre-*80nos que no son permitidos por la reglamentación aplicable en áreas zonificadas pero que las disposiciones reglamen-tarias proveen para que se consideren. T-JAC, Inc. v. Caguas Centrum Limited, supra; Misión Ind. P.R. v. J.P., supra. “En el ejercicio de esa facultad, la Junta de Planifi-cación tiene gran discreción, pero ciertamente no es un cheque en blanco, ya que está sujeta a las normas y los requisitos consignados en la ley. En el ejercicio de tal dis-creción la Junta no puede obviar sus propios estatutos en cuanto a los usos de terrenos.” T-JAC, Inc. v. Caguas Centrum Limited, supra, pág. 85.
A la luz de la normativa expuesta, debemos examinar si la Junta actuó razonablemente al eximir a los proponentes de cumplir con los reglamentos pertinentes.
En la consulta de ubicación objeto de este recurso, el hospital propone construir el edificio de estacionamiento en un área de seis solares contiguos, dos de los cuales es-tán clasificados ZU-R1 (zona de uso residencial uno), se-gún el Mapa de Ordenamiento Territorial de Santurce. Los restantes solares tienen una clasificación de ZU-3 (zona de uso general tres).
Previo a presentar esta consulta, los proponentes ha-bían solicitado un cambio de zonificación para los referidos solares. Dicho cambio de zonificación fue denegado por la Junta de Planificación el 2 de octubre de 1996.
Según la Tabla de Usos Permitidos contenida en la See. 6.17 del Reglamento Núm. 4982 de Zonificación Especial de Santurce de 29 de octubre de 1993, Junta de Planifica-ción, 23 R.P.R. sec. 650.1885, un estacionamiento se en-cuentra entre los usos permitidos en una zona ZU-G3, pero no así en un distrito ZU-R1. La Junta correctamente determinó que no justificaba conceder una variación, puesto que no se había establecido que ninguno de los usos permitidos en dicho distrito no eran factibles en la propiedad. See. 35.5 del Reglamento de Zonificación Especial de Santurce, supra, 23 R.P.R. sec. 650.1915.
*81Sin embargo, amparándose en lo dispuesto en la Ley Orgánica de la Junta de Planificación, la Junta aprobó un uso no permitido para los referidos solares. El Art. 11 de la Ley Orgánica de la Junta de Planificación, 23 L.P.R.A. sec. 62j(7), establece que la Junta puede
[d]ispensar el-cumplimiento de uno o varios requisitos regla-mentarios con el propósito de lograr la utilización óptima de los terrenos y dirigido hacia el objetivo de poner en práctica el de-sarrollo urbano compacto; o en los casos en que un uso no per-mitido, pero compatible con el carácter esencial del distrito, la aplicación de los requisitos de los reglamentos resulte en la pro-hibición o restricción irrazonable del disfrute de una pertenen-cia o propiedad y se le demuestre, a su satisfacción, que dicha dispensa aliviará un perjuicio claramente demostrable, pu-diendo imponer las condiciones que el caso amerite para bene-ficio o protección del interés público. (Enfasis suplido.)
La Junta invoca el poder conferido en este artículo para permitir la construcción del edificio de estacionamiento en un distrito ZU-R1, concluyendo que "toda vez que las faci-lidades del hospital ... van encaminadas a brindar mejor servicio, se puede concluir que con el proyecto se lograría la utilización óptima de los terrenos y el desarrollo urbano compacto”. Erró al resolver así.
En el caso de autos, la Junta aprobó un uso no permitido al hospital utilizando como criterio la primera parte del citado artículo y concluyó que el proyecto propuesto logra la utilización óptima de los terrenos. El pro yecto, como hemos expresado, es un uso no permitido en los solares con zonificación ZU-Rl. El citado Art. 11 de la Ley Orgánica de la Junta de Planificación dispone que en casos de usos no permitidos, la Junta puede dispensar del cumplimiento de requisitos reglamentarios, si: (1) la aplicación de éstos resulta en “la prohibición o restricción irrazonable” del disfrute de una propiedad; (2) el uso no permitido es compatible con el carácter esencial del distrito, y (3) se le demuestra a la Junta “que dicha dispensa aliviará un perjuicio claramente demostrable”. No surge del expe-*82diente administrativo que la Junta haya evaluado estos criterios al eximir al Hospital de cumplir con los requisitos reglamentarios. Procede, por lo tanto, que la Junta evalúe la presente consulta de manera concreta a la luz de estos factores.
Por otro lado, la altura del proyecto propuesto excede la requerida por el Reglamento de Zonificación Especial de Santurce. Los solares en donde se ubicaría el edificio de estacionamiento están sitos en una Zona de Edificabilidad Aislada ZE-A4. El reglamento dispone para esta zona una altura mínima de 4 plantas y una altura máxima en el cuerpo principal de 6 plantas. La altura máxima permitida es de 8 plantas condicionadas a que las dos plantas supe-riores mantengan un retiro mínimo de la línea de fachada de dos metros.
El edificio de estacionamiento propuesto tendría diez plantas por la calle San Jorge por lo que no cumple con este requisito reglamentario. La Junta concedió una excep-ción y autorizó el proyecto con la altura propuesta de 10 plantas. Evaluó el proyecto a la luz de los factores estable-cidos en el capítulo de Excepciones del Reglamento de Zo-nificación Especial de Santurce y concluyó que el edificio de estacionamiento y servicios de salud no afecta la salud, la seguridad y el bienestar del sector, así como tampoco me-noscaba el suministro de luz y aire a ninguna estructura ni aumenta el peligro de fuego. Concluyó la Junta que no se había sometido evidencia de que se ocasione reducción o perjuicio a los valores de las propiedades establecidas en áreas vecinas y que la viabilidad, adecuacidad y convenien-cia del proyecto se habían demostrado, sin lugar a dudas.
Hemos definido el término “excepción” como la autorización para usar la propiedad en cierto modo que de antemano el propio Reglamento de Zonificación admite y tolera, siempre que se cumpla con ciertas condiciones. Junta de Planificación v. J.A.C.L., supra; Quevedo Segarra v. J.A.C.L., 102 D.P.R. 87 (1974); López v. Junta de Plani-
*83ficación, 80 D.P.R. 646 (1958). La concesión de excepciones es un medio para controlar ciertos usos que no son frecuen-tes pero que pueden tener efecto adverso en el vecindario. “Se conceden únicamente en los casos expresamente autori-zados por el Reglamento y siempre sujeto a las condiciones en él prescritas.” (Énfasis suplido.) Quevedo Segarra v. J.A.C.L., supra, pág. 93.
El Capítulo 34 del Reglamento de Zonificación de Santurce dispone que la Junta considerará solicitudes de permisos o consultas de ubicación para los usos y las construcciones que se indiquen en el Reglamento para determinadas zonas de uso. Dicho reglamento detalla específicamente que usos y construcciones pueden considerarse mediante excepción. Éste no incluye en esta lista una construcción de una altura distinta a la establecida para una zona ZE-A4 como es la del caso de autos. La Junta estaba impedida de considerar esta “excepción”, pues las excepciones sólo se conceden en los casos expresamente autorizados por el reglamento. Quevedo Segarra v. J.A.C.L., supra. Por lo tanto, erró la Junta al aprobar la consulta de ubicación para la construcción de un edificio de diez plantas.
HH HH HH
Por los fundamentos expresados antes, procede que se deje sin efecto tanto la sentencia dictada por el Tribunal de Circuito de Apelaciones en el caso de autos como la con-sulta de ubicación aprobada por la Junta de Planificación, y devolver el caso a dicho organismo, para ulteriores pro-cedimientos conforme a lo aquí resuelto.

Se dictará sentencia de conformidad.

Los Jueces Asociados Señores Rebollo López y Corrada Del Río disintieron sin opinión escrita. El Juez Asociado Señor Negrón García se inhibió.